Title: To James Madison from James Monroe, 12 April 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Washington april 12th. 1815.
                    
                    I enclose you a letter from mr Changuyon, in reply to one I wrote him shortly after your departure, in which I stated your willingness to enter into a new treaty with his govt., to make the old one the basis, and referr’d

to the late act of Congress, for abolishing all discriminating duties, on the condition stated, as an evidence of the good disposition of this govt. to meet other powers in regulations, having in view, their mutual advantage. My object was not to bind the govt. to enter into this arrangment with Holland singly. I will send you to morrow the letter referrd to by him & the reply to this his last. I have endeavour’d to manifest good will, without making any compromitment.
                    Com: Lewis has repeatedly expressd to mr Crowninshield & me the distress in which the peace places him, & his solicitude to be employed in the consular dept. I informd him there were few vacancies, malta one of them. He intimates his willingness to accept it, in the expectation of kindness from the secry of the navy, which he is disposd to shew him. Indeed he may probably require the services of an attentive diligent officer there, while the squadron is in the mediteranean, and such I am inclined to think him. Shall I send him a Commissn.? Affecy yours
                    
                        
                            Jas Monroe
                        
                    
                